Felton, Chief Judge,
dissenting. I dissent from the judgment of reversal on the theory given in the majority opinion. The ■majority’s judgment is based solely on the affidavits of Annie Laurie Willis. In my opinion it was not the intention of the legislature by the passage of Ga. L. 1952, p. 177 (Code Ann. § 38-711) to repeal Ga. L. 1889, pp. 85, 86; Ga. L. 1953, Nov. Sess., pp. 319, 320 (Code Ann. § 38-1603 (3)) and permit by indirection that which could not be done directly. In one affidavit it is implicit that Ralph A. Hammett, agent of F. & W. Farm Service, Inc., told Mrs. Willis, another agent of appellant, that B. R. McNair authorized the delivery of the ammonia to B. R. McNair. (The affidavit of Hammett, not considered by the majority, shows that he himself delivered the ammonia and applied it to the McNair farm.) In my opinion, under Code Ann. § 38-711 no inference can be drawn from course of business records, direct evidence of which is prohibited by Code Ann. § 88-1608 (3). If Mr. McNair had lived, the agent of F. & W. Farm Service, Inc., could have testified that he sold and delivered the goods to B. R. McNair. Now, he could not so testify. Mrs. Willis’ affidavits show that the ammonia was “assigned” to McNair Farms. That could be construed to mean that it w.as so designated for the record of the agent of the alleged seller who was to deliver and apply it. There is no competent evidence that Mr. McNair authorized Hammett to have it assigned to McNair or that McNair authorized Hammett to apply it to his farm on his credit. If this decision is allowed to stand, the estates of deceased persons could be at the mercy of the unscrupulous. The records Act was not intended to evade the rule against hearsay in all circumstances or the age-old rule of 'incompetency of witnesses. Mrs. Willis’ affidavits, as to the matters mentioned, must go out under the principles discussed in the absence of a statute or binding decision. The majority opinion, in my judgment, destroys and changes the public policy of this State in the areas dealt with. Such a sweeping repeal of laws by implication, in my judgment, was not intended.